                 Case 1:16-cr-00376-RMB Document 135 Filed 01/10/19 Page 1 of 2
               Case 1:16-cr-00376-RMB Document 133 Filed 01/08/19 Page 1 of 3


                                              TH1:'. LAW OFFICES OF
                                      .i\.NDREW     ~J.   FRISCH,     PLLC


      O:-:E PENK f'L"',.ZA                                                        ,JASON D. \•/RIGHT
          snrd FLOOH
                                                                           AD:S-HITF.D I~ SE\'\' YOHK. VIHGINL\
J:-.:E,V YORK. NE\'.' YORK !Olli,
                                                                             A:S-D THE DISTRICT OF COLUMBIA
         (212) 2f.lc'H3000
                                                                                      OF COUNSEL




                                                     January 8. 20 l 9
                                                                                USDC SDNl'
    BYECF                                                                       DOCUMENT
    The Honorable Richard :tvl. Berman
    United States District Judge
                                                                                ELECTRONICALLY FILED
    Southern District or Nc\v '):' ork                                          DOC#:
    500 Pearl Street                                                            DATE F-IL_E_D_:\r---.-1---,o,r-·
                                                                                        1


    New York. New 'York 10007

                        Re: United 5itates ,,_ Ahd11lrahman El Bahnasawy
                            Criminal Docket ,\o. 16-376 (RMBJ

    Dear Judge Berman:

                    On behalf of Abdulrahman l>:! Bahnasawy in the above-rderern.:ed case, and upon
    consultation with Ms. Shroff and Mr. Kaminsky and v,ith their consent, I write to ask that the
    Court ( 1) issue the amended recommendation for :v1r. Bahnasawy·s designation to the Bureau of
    Prisons (the '·BOP") as attached: and (1) recommend, pursuant to Fed. R. Cr. Pr. 38(b)(2). that
    l\fr. Bahanasawy remain confined in a local facility fbr at least six months to permit him to assist
    in preparing his appeal (as well as a possibly simultarn:ous petition pursuant to 28 ll.S.C. §2255).
    Such confinement will have 1hc added benefit of continued periodic visits of Dr. Porterfield.

                    As explained in the declaration of Todd A. Bussert submitted in connection with
    sentencing (Doc. 9 l, Ex Ci at 6), a dcfr:ndant with more than thirty years remaining on a sentence
    of imprisonment must be sentenced to a high-security facility. a penitentiary. While we believe
    that BOP on rare occasion has not designated such a defendant to a penitentiary, we believe it is
    highly likely that Mr. El Bahnasawy \vill be so designated. Since sentencing, the Federal
    Defenders and I have consulted a\ ailable rL:soun.:es, including Mr. Bussert. 10 determine the least
    worst options going forward. Our conclusion remains that no BOP facility can properly care for
    Mr. Bahnasmvy. but that FCI Butner is the best option. and that FCI McKean is a viable
    alternative option because of its proximity to Mr. Bahnasaw:( s family in Ontario (we have
    omitted FCI Schuylkill from our proposed amended recommendation). For these reasons, we
    retain that language in our requested recommendation.




                                             WWW. l\NDREWPH1SCH,co:;:r
         Case 1:16-cr-00376-RMB Document 135 Filed 01/10/19 Page 2 of 2
         Case 1:16-cr-00376-RMB Document 133 Filed 01/08/19 Page 2 of 3



                 lt is nonethekss at least highly likely that Ivfr. Bahnasav.:y faces the next
approximatdy forty years in the environment of a p1;11itentiary. an especially inhospitable and
life-threatening environment given the full range of Mr. Bahnasmvy's circumstances discussed
during the pendcncy of this case. \Ve ask that the Court strongly recommend USP Terre Haute as
an alternative to FCl Butner or FCI McKean to facilitate continued relationships with his parents
and sister. Terre Haute is closer to Canada than other options. and \Ve believe anecdotally that it
is a slightly better facility than others.

                 As for l\fr. Bahnasawy's continued confinement locally, our serious concern about
the prevalence of controlled substances at the Mi;tropolitan Correctional Center has not
dissipated. \Ve nonetheless seek to kccp Mr. Bahnasawy in the area ,.vith the hope that he ,vill be
confined locally at a different facility. perhaps the i"v1etropolitan Detention Center where we
believe controlled substances rm: not as readily available. We hav-: weighed the pros and cons of
'.'v1r. Bahnasa\vy's .limited options and believe he is best served by continued proximity to counsel
as he seeks post-conviction remedies (v,itb the extra benefit of anticipated visits from Dr.
Porterfield).

               We appreciate the Court's consideration.

                                              Respectfully subn1ittcd.


                                               Andrew l Frisch
cc: George Turner
    Ncgar Tekcei
    Sabrina Shroff
    Clay Kaminsky




 Application to have Mr. El Bahnasawy remain "locally" for six additional months following his
 December 19, 2018 sentencing is respectfully denied. It is preferable, in the Court's view, to
 allow Mr. El Bahnasawy to be designated by the Bureau of Prisons in the normal course,
 particularly in light of defense counsels' several complaints about the care that he has been
 receiving.



                                                        SO ORDE~,½           e's
                                                        Richard M. Berman, U.S. District Judge

 cc: Adam Johnson, Esq.
                                                                  I   /10/1,
